PER CURIAM.
This is an application to our supervisory jurisdiction praying for rescission and annulment of an interlocutory preliminary injunction granted by the trial court.
The relator had unsuccessfully attempted to intervene in the injunction suit. Following the granting of the preliminary injunction, the relator had intervened in the suit as an interested party, and had then unsuccessfully moved to dissolve the injunction.
Relator or no other party sought, to appeal within the fifteen-day delay applicable to orders or judgments relating to-interlocutory preliminary injunctions, LSA-C.C.P. Art. 3612. Neither the granting of the preliminary injunction, nor the refusal to dissolve it, are now reviewable by appellate process.
An application for supervisory-relief will be denied when the relator has; failed to seek appropriate relief by available appellate procedures within the time allowed by law, but thereafter attempts to secure such relief via the supervisory jurisdiction. Borah v. Dussel, 153 La. 54, 95 So. 399. Cf. also: Warren v. Malvina Realty Co., 178 La. 495, 151 So. 906; State ex rel. Duhe v. Judge, 41 La.Ann. 1140, 6 So. 797.
The application for supervisory writs is therefore denied.
Application for supervisory writs denied..